DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 5/4/2021.
The application has been amended as follows: 
Claim 2 has been amended to removed –foil ied— and to add formed such that the last paragraph of claim 2 reads “…the flat portion having the second thickness has a width formed 
Allowable Subject Matter
Claims 1-10 are allowed.
None of the cited prior art teach or suggest the flat portion having a specific length based on the flexural wavelength, where the flexural wavelength being a wave length of a flexure vibration as an unnecessary vibration as is recited in claims 1-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al (Patent 7602101) teaches a piezoelectric resonator with an electrode formed of different thickness. Morimura et al (Pub 2006/0048358) teaches a piezoelectric resonator with an electrode formed of different thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849